748 N.W.2d 813 (2008)
Douglas SHANES, Personal Representative of the Estate of Marcella Shanes, Plaintiff-Appellee,
v.
Shahzad A. SHAIKH, M.D. and W.A. Foote Memorial Hospital, Defendants, and
Dr. Javaid Bashir, Doctors Hospital of Jackson and Dr. Lowell Fisher, Defendants-Appellees, and
Naveed Siddiqi, M.D., Defendant-Appellant.
Docket No. 133944. COA No. 264651.
Supreme Court of Michigan.
May 27, 2008.
By order of November 29, 2007, the application for leave to appeal the February 20, 2007 judgment of the Court of Appeals was held in abeyance pending the decision in Braverman v. Garden City Hospital (Docket Nos. 134445-6). On order of the Court, the case having been decided on April 9, 2008, 480 Mich. 1159, 746 N.W.2d 612 (2008), the application is again considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.